Citation Nr: 0627196	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a disability of the 
lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	S. W. Wischow, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from a June 21, 2004 
Board decision that denied entitlement to service connection 
for a disability of the lumbar spine and for a bilateral knee 
disability, and granted an initial 10 percent evaluation for 
pes planus.  In June 2005 the Court vacated the June 2004 
Board decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In 
November 2005, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board.

In June 2004, the undersigned Veterans Law Judge granted a 
motion to advance the veteran's appeal on the Board's docket 
due to his advanced age.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
reasonably associate a bilateral knee disability identified 
as degenerative arthritis to the veteran's military service 
or the service-connected bilateral pes planus on any basis.

2.  The competent and probative medical evidence does not 
reasonably associate a disability of the lumbar spine 
identified as L4-L5 hemilaminectomy and arthritis to the 
veteran's military service or the service-connected bilateral 
pes planus on any basis.

3.  On a facts found basis, prior to January 3, 2006,  the 
manifestations of pes planus are no more than moderate either 
in the left foot or the right foot, and from January 3, 2006 
the disability more nearly approximates severe pes planus 
based on competent evidence of pronation which is a marked 
deformity. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated in service or proximately due to or the result of 
a service-connected disability, and arthritis may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A disability of the lumbar spine was not incurred in or 
aggravated in service or proximately due to or the result of 
a service connected disability, and arthritis may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

3.  The criteria for an initial evaluation of 30 percent for 
bilateral pes planus have been met from January 3, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's current claim.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2002, September 2002, July 2003 and December 2005 
RO letters informed him of the provisions of the VCAA and he 
was advised to identify any evidence in support of his claims 
that had not been obtained.  It emphasized relevant evidence 
and invited the veteran to provide any evidence or 
information he had pertaining to the claims.  The 
correspondence mentioned above advised him of the evidence he 
needed to submit.  The VCAA-directed letters informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication of the claims and as a result 
the timing of the notice does comply with the express 
requirements of the law as interpreted in Pelegrini.  As 
explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in December 2005 had a reference to this element on 
page 2, and the earlier VCAA specific notices invited the 
submission of any medical or lay evidence that the Board 
finds fairly represented the content of the "fourth 
element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, as 
the Board is denying all issues on appeal, any deficiency in 
the timing of VCAA notice regarding the effective date and 
initial rating elements for compensation claims is harmless.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
record shows the RO sent the veteran a letter in March 2006 
that addressed these elements. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports and medical 
opinions relevant to the appeal issues regarding service 
connection.  The veteran also received VA medical 
examinations that addressed the initial rating of bilateral 
pes planus.  He also indicated in December 2005 that he had 
no other evidence to submit.  Thus, the Board finds the 
development is adequate when read in its entirety, and it 
satisfied the directive in the remand order and the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the issues on the merits.

Analysis

Service Connection

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, continuous service for 90 days or more during a 
period of war or applicable peacetime service, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records included the February 
1941 examination for entry that showed normal bones, joints 
and muscles.  In October 1944, he was treated for a pilonidal 
cyst and at that time he reported having soreness in the area 
of his tailbone about two years prior with occasional flare-
ups thereafter.  He underwent surgery for the pilonidal cyst.  
The follow-up reports through November 1944 do not mention 
any other back complaints or a knee injury.  The November 
1945 examination for separation shows no bone, joint or 
muscle abnormality, and for the feet asymptomatic second-
degree pes planus was noted.  The medical examinations in 
July 1951 and August 1952 for the military reserve show a 
normal spine and normal lower extremities.  The July 1951 
examination noted pes planus and that he wore a long arch.

He filed his VA compensation claim in late in 1954 for foot 
trouble.  A VA examination report in March 1955 showed foot 
strain due to congenitally small feet, primary first degree 
pes planus and exaggerated valgus posture.  There were no 
complaints directed to the knees or the back and the 
extremities were described as essentially normal.  

In April 1960, JH, M.D., noted low back pain and fatigue for 
several months and severe back pain after an injury in 1958 
and disability in the same region.  The clinical records 
contained treatment notes beginning in July 1952 and showed 
an X-ray of the spine in August 1958 was read as showing no 
evidence of trauma or disease.  A personal history recorded 
in March 1964 records from RC, M.D., noted no serious past 
history of back injury.

In a September 1964 statement, a service comrade of the 
veteran stated that in July 1943, the veteran injured his 
back leading his platoon through the obstacles.  He also 
stated that the veteran slipped and fell from a caterpillar 
tractor in June 1943 and hurt his back.

In statements received in October 1964 two physicians 
recalled the veteran was examined 1944 for a complaint of 
back pain and a pilonidal cyst was found, and that the 
veteran was evacuated for surgery and evaluation of his back 
pain.  The statement from RH, M.D., recalled at the time of 
the examination, the veteran gave a history of having injured 
his back after a fall from a 12-foot ramp during the obstacle 
course.  

In an October 1964 statement RC, M.D. described the veteran's 
May 1964 surgery as a hemilaminectomy L-5 and L-4 with 
excision of old partially ruptured disc at L-5, left and soft 
ruptured disc at L-5, midline.

In January 1965, a statement was received from a private 
examiner who reported that he has known the veteran for many 
years and that the veteran had no injury during school 
attendance.  Letters to the same effect from several other 
physicians were received that same month.

In a January 1965 letter, Dr. C. reported that history and 
records of the veteran tended to support the possibility that 
a fall which the veteran sustained during training during an 
obstacle course while in the military might have initiated 
his low back trouble.  It was possible this injury was 
aggravated by a fall from a tractor when the veteran was in 
England.  Dr. C. stated that it seemed the veteran's 
reassignment alleviated symptoms sufficiently that he did not 
have a full-blown herniated nucleus pulposus at that time.  

The January 1966 VA field examination report included an 
interview with Dr. H. to determine the basis on which he was 
able to recall the veteran's complaint in 1944 and the reason 
the complaint was not recorded in the military records.  The 
examiner stated that he recalled the veteran after the 
veteran called him by telephone and reminded him of the 
circumstances under which the doctor treated him.  He stated 
that he did not remember if he made an official record of the 
treatment at the time.  According to the VA field examination 
report, Dr. H. believed back complaints were made in the 
period "of about 1950 on" although he could not remember 
any specific dates.  

In a May 1966 statement, Dr. C. opined that the veteran's 
injury to his disc probably occurred initially with a back 
sprain which he suffered in military service as he had no 
subsequent injuries.  Neither the lumbar spine film in 1958 
nor just prior to his operation would show evidence that he 
had a ruptured intervertebral disc.  

A private medical evaluation in November 1987 noted the 
veteran's complaints included chronic degenerative joint 
disease particularly in the right knee.  The past history did 
not refer to any injury to the spine or the knees in military 
service, and there was no reference to pes planus in the 
report.  The diagnostic impressions included degenerative 
joint disease and "see extensive past history."

Private medical records show treatment for the knees in the 
mid 1980's.  VA records dated in 1988 show treatment for 
right knee degenerative arthritis.  Private records show that 
a February 2002 examination report found osteoarthritis of 
the knees.

In a January 2002 letter, BHR, M.D., stated that he had 
reviewed the veteran's entire chart and that it is as likely 
as not that the present complaints are related to the 
injuries the veteran received in the military.  In a February 
2002 letter, Dr. R. stated that he had reviewed the veteran's 
files pertaining to his military service and that his past 
history included a laminectomy of his back during the war.  
He reported that the veteran had chronic back pain in all 
probably related to his war injuries, i.e., post-traumatic 
arthritis.

In an April 2002 letter, PJ, M.D., reported that the veteran 
had several disabilities, including a history of a 
laminectomy of his back done during World War II.  It was 
stated that his past medical history is significant for 
chronic back pain which is related to war time injuries and 
post traumatic arthritis.  The veteran complained of problems 
with his knees, particularly the right knee.  It was noted 
that X-rays of the knees showed significant osteoarthritis 
and destruction of the medial joint space with bone on bone 
contact. The examiner opined that the majority of the 
veteran's complaints were related to his military service.

The VA examiner in August 2002 stated that the review 
included the veteran's claims file, the service medical 
records and recording his history.  The examiner diagnosed 
status post surgery for herniated L5 disc in 1964. The 
examiner noted that current X-rays showed degenerative joint 
disease.  The examiner opined that it was less likely that 
the veteran's herniated disc subsequent back surgery and 
degenerative joint disease are secondary to service.  The 
examiner explained that the episode described as where the 
veteran fell off the ramp did not cause significant back 
injury since he was unable to recall the back hurting at that 
time and he was able to return to regular duties in two days.  
This indicated that there was no significant back injury at 
that time.  The examiner also noted that the episode of sore 
muscles and back pain for two weeks after the work detail in 
Europe on the collapsed crane does not suggest that there was 
a specific injury to the back, but rather an overuse sort of 
generalized strain that resolved. 

The examiner noted that the discharge physical does not 
mention any problems with the back, nor do the examinations 
done in 1951 and 1952.  The examiner noted there was one 
mention of back problems in 1959 that had been present for 
several months, but that this was more than 10 years after 
the veteran had left the military and appeared to be an 
isolated episode.  The examiner reported that the problems 
that the veteran had leading to surgery indicate trouble 
starting in 1963 and 1964. The examiner indicated that 
certainly disc herniation can occur without any major trauma, 
and that there is no logical reason to connect the problems 
in 1964 to military service some 20 years prior, especially 
given the absence of any ongoing back problems from the time 
of his military service.  It was reported rather that it 
appeared the veteran had the onset of symptoms in 1963 and 
1964 which is the history that he related to the examiner.  
The examiner noted that this being 20 years after the 
veteran's military service suggests that this was an 
unrelated disc herniation.

Regarding the knees, the veteran complained of pain of both 
knees.  He reported that during service he had an injury in 
1943 on the obstacle course.  The current examination showed 
tenderness along the joint lines and bony degenerative 
changes. The diagnosis was bilateral degenerative joint 
disease of the knees.  It was the examiner's opinion that it 
is less likely that the degenerative joint disease of the 
knees is secondary to the veteran's military service.  The 
examiner reasoned that there is no history of injury to the 
knees while on active duty and the fall the veteran described 
was not followed by any symptoms of the knees.  The examiner 
stated that the veteran does not give a history of problems 
with the knees until 1972 when he was climbing stairs.  The 
examiner pointed out that there are no medical records in the 
claims file that show treatment for the knees in the early or 
middle years after the veteran left the military.

Dr. R. reported in October 2002 that the veteran had knee 
problems and that his walk and gait were observed.  He had 
significant flat feet and the pes planus and awkwardness of 
his gait placed undue pressure on the knee joints causing 
excessive wear and tear of the joints resulting in chronic 
knee pain.  Dr. R. opined it was as likely as not the pes 
planus caused the knee pain.  

The VA examiner in April 2003 noted the veteran reported knee 
problems in service but not seeking any medical treatment and 
he also complained of knee pain riding in a jeep.  There was 
no report of an injury to either knee prior to or since 
military service and the veteran stated the first treatment 
he sought after service was in 1972.  The diagnosis was 
severe osteoarthritis of the knees.  The examiner disagreed 
with the statements from Dr. R and Dr. J. and having 
discussed the case with a podiatrist opined that unless pes 
planus caused an abnormal gait severe enough to put abnormal 
stress on the knees, the arthritis would not be associated 
with pes planus.   The examiner noted the only treatment 
being foot wear did not indicate a significant condition.  
The veteran's gait was limited by knee and hip problems not 
the feet, and the pes planus was not accompanied by any 
inversion, eversion or abnormal step off.  The osteoarthritis 
in the knees and spine were consistent with his age.  The 
examiner also noted the right hip arthritis that caused 
lateral rotation of the foot was overlooked in the private 
statements and most likely contributed to the knee pain.  The 
examiner noted further that Dr. J. did not state pes planus 
caused knee arthritis or arthritis in the back.  Thus, the 
examiner concluded it was less than likely the arthritis of 
the knees was secondary to pes planus.  The examiner stated 
there was no history of significant injury or evidence of 
such in the military service or history of treatment for a 
severe enough foot condition to cause knee arthritis, thus 
the knee arthritis was less likely secondary to military 
service.

RML, M.D., wrote in July 2003 that the veteran felt his right 
knee osteoarthritis was related to "service connected 
injury" in World War II and there were several instances 
when he described injury to the right knee.  The examiner 
suspected VA had further documentation and suspected that 
what happened over the years was that the veteran had a 
meniscal tear in the war and as a result he had further 
arthritic changes.  

Another report in July 2003 from the same medical group noted 
the history of chronic foot pain that apparently was related 
to bilateral pes planus and that examination of the 
extremities showed chronic changes through the plantar aspect 
of the feet.  FS, M.D. noted in the assessment that the 
veteran had advanced degenerative arthritis, likely 
multifactoral, and thought it was quite possible the 
veteran's chronic problem with his feet contributed as they 
certainly could alter his gait.  

The VA examiner in January 2006 also reviewed the claims file 
and VA medical records.  The examiner noted the history of 
back surgery in 1964, that the veteran's back started to 
bother him a few years before the surgery, and it was gradual 
without any injury.  It was reported he had never had any 
knee injuries and he did not describe ongoing problems from 
previously reported incidents on the obstacle course, or back 
pain after a fall from a vehicle and dismantling a crane 
during military service.  He recalled only a pilonidal cyst 
bothering him a discharge from military service and he did 
not recall any problems during college or dental school after 
service.  He stated his knee problems came on around 2000 and 
the back gradually in the early 1960's.  According to the 
report, the veteran had an excellent short and long term 
memory as evidenced in the significant detail he provided 
regarding aspects of his military, professional and personal 
life.  The diagnoses were bilateral degenerative joint 
disease of the knees, and L4-L5 hemilaminectomy for herniated 
discs, most likely of idiopathic origin.  

The examiner opined that it was less than likely that the 
veteran's knee or back disorders were related to any 
inservice injury and that the record did not show the veteran 
suffered injuries to the knee or back on active duty that 
would cause his much later herniated lumbar discs and 
degenerative joint disease of the knees.  In summary, the 
examiner noted the negative service medical records and 
medical reports after military service through the early 
1960's, and the relevant history provided at that time, to 
support the opinion that the herniated lumbar discs and 
degenerative joint disease of the knees were not related to 
any inservice injury or disease.  The examiner also opined 
that it was less than likely that the knee or back disorders 
were caused or aggravated by the bilateral pes planus.  The 
examiner supported this opinion noting the research of the 
medical literature, the opinion of an examining podiatrist 
and the veteran's history of treatment for pes planus that 
indicated the pes planus was not sufficiently severe to cause 
any secondary problems.  The examiner noted each of the 
medical statements or opinions in the record and, in essence, 
characterized them as inconsistent with existing medical 
treatment records and history regarding the knees and the 
back.  Furthermore, these opinions did not substantiate 
conclusions with references, details or discussion of the 
claimed falls or residuals.  The VA examiner stated that 
there were no medical records providing evidence of 
continuity of symptomatology of any knee or back condition 
after military service.  

The VA orthopedic follow-up report in March 2006 noted the 
veteran was seen for a consultation regarding the 
relationship between his right total knee replacement and his 
flat feet.  The clinician stated that he could not be 
definitive but told the veteran that foot deformities, 
particularly pes planus, can lead to abnormal stresses on the 
knee joint and precipitate early osteoarthritis and that this 
certainly could have been the case in the veteran's case.  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  
That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  
The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

On this point, the VA medical opinions in August 2002, April 
2003 and January 2006 were based upon a consideration of the 
pertinent record and took into account the veteran's history, 
the information in the extensive record of medical treatment 
directed to the lumbar spine and the knees beginning well 
after military.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The RO 
provided the entire record to VA examiners and did not limit 
or constrain the review.  See, e.g., Colayong v. West, 12 
Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 
268-69 (1994).  In support of the claim, the veteran had 
physicians review information and his self reported history 
and they opined in favor of the claims regarding the 
lumbosacral spine and the knees.  However, in response to the 
VA opinions, the appellant did not challenge the specific 
conclusions or rationale against a nexus to military service 
or the service connected pes planus with medical evidence 
citing any medical literature to support the opinions 
regarding causation, taking into account the facts specific 
to the veteran's case.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 (1999) 
and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  As with 
any piece of evidence, the credibility and weight to be 
attached to any of the opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board will point out that the medical reports contain a 
history for low back complaints initially more than a decade 
after military service with no reference to any remote injury 
during military service or continuity of symptoms thereafter.  
This is a history which the VA examiners weighed with the 
veteran's self reported history of manifestations for the low 
back, and the knees.  The VA opinions took into account the 
entire record in addition to the veteran's presentation and 
the Board believes they are entitled to determinative 
probative weight, as unlike the statements of record from Dr. 
R., Dr. C. and Dr. J. mainly and the recent statement from 
Dr. L. the VA opinions were not based upon assumed facts of 
injury or continuity of symptomatology that is supported only 
with the veteran's self-reported history.  For example, 
references in reports in 2002 from Dr. R. and Dr. J. to an 
inservice laminectomy obviously are based on an inaccurate 
factual premise.  Furthermore, Dr. L. "suspected" VA had 
documented what the veteran reported regarding a "service 
connected injury" of his right knee which indicates the 
physician had not reviewed relevant records and undoubtedly 
relied on history from the veteran.  

As such these private medical statements are not entitled to 
any probative weight when compared with the VA opinions 
directed to service connection.  See, e.g., Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); see also Grover v. West, 12 
Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. 
App. 406 (1995), holding that self-reported history 
unenhanced by additional comment from an examiner or review 
of relevant records does not constitute competent medical 
evidence.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (speculative medical opinion cannot establish in-
service medical nexus without supporting clinical data or 
other rationale to provide the degree of certainty required 
for medical nexus evidence).  Furthermore, the VA examiner in 
2006 did direct comment to the supportive opinions and 
statements which offered competent evidence to substantially 
diminish their probative value.  Furthermore the VA 
clinician's statement in March 2006 is essentially consistent 
with the general statements of possible secondary causation 
but unlike the earlier VA opinion it did not include a 
careful review of the record or note facts specific to the 
veteran's case to support secondary causation. 
In essence, overall the supportive opinions from Dr. C., Dr. 
R. and Dr. J. do not point to any specific uncontroverted 
evidence of injury to the lumbar spine or the knees and they 
do not contain rationale to rebut the conclusions of VA 
examiners regarding the relationship of lower back and 
bilateral knee disability to the veteran's pes planus or any 
incident of military service.  In fact it appears that the VA 
examiners concluded any injury he sustained was insignificant 
in light of the self reported history and the medical 
records.

Regarding secondary service connection, the various 
conclusions supporting this theory of causation are based 
upon an assumption of the severity of the pes planus that is 
not supported in the record as the VA examiners in April 2003 
and January 2006 carefully pointed out.  The history of his 
pes planus disability simply does not support the assumed 
severity which undoubtedly formed the basis for the 
statements supporting secondary service connection.  For 
example, the Board notes the careful analysis the VA examiner 
provided in April 2003 that was directed to the opinions from 
Dr. R. and Dr. J.  and pointed out facts in the record that 
related gait difficulty to other joint disability as well as 
the nature and extent of the veteran's pes planus from the 
treatment history. 

The timeline for the veteran's lumbar spine, and knee 
complaints was an element the VA examiners found material, 
and none of the physicians supporting the claim contradicted 
or reasonably called into question the reliance on this fact 
in formulating opinions against the claims.  The VA examiner 
in January 2006 carefully reviewed the numerous medical 
statements and offered a substantial amount of research to 
support the rationale against service connection.  There was 
no such resort to supporting medical literature in the 
private opinions.  Furthermore, the veteran's recollections 
are contradicted by the well documented medical record 
showing no reference to ongoing complaints initially until 
many years after service.  Thus, although the veteran is 
competent to testify or relate history of his injuries, there 
is an obvious and substantial credibility issue in his 
presentation in view of his personal interest in the outcome.  
This is apparent from the earlier VA field interview with a 
physician who indicated it was the veteran's personal contact 
that served to refresh the memory of medical treatment that 
the veteran claimed he had received nearly 20 years earlier.  

Thus, having carefully considered the record, the Board is 
able to conclude that the opinions favoring service 
connection are outweighed by the VA opinions against the 
claims as they were not speculative and offered a plausibly 
based rationale against a remote injury or service connected 
pes planus as the cause of current lumbar spine, or bilateral 
knee disability either on a direct or secondary basis.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Sanden, supra.  The VA 
medical opinions are viewed in their full context, and not 
characterized solely by the medical professional's choice of 
words that read fairly do not offer support for service 
connection of any claimed disability as related to military 
service or the service-connected pes planus disability on any 
basis.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  Although the veteran's attorney argues that the VA 
examiners engaged in fact finding regarding the existence of 
injury during military service, the record instead shows that 
the examiners simply did not find any significant injury in 
view of the medical information on file.  Thus, the opinions 
against the claim read fairly did not deny injury occurred 
but find they were insignificant from the standpoint of 
causation in view on the record.  Furthermore, with regard to 
secondary service connection the attorney argues that the VA 
examiners had related pes planus and the knee and back 
disabilities.  However, this argument misinterprets the 
opinions that found the history and manifestations of the 
veteran's pes planus did not warrant that conclusion.  In 
other words, the VA examiners acknowledge the possibility of 
a secondary relationship but found the facts specific to the 
veteran's pes planus disability did not support the causal 
connection.  

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through his recollections, and where, as here, there 
is no medical evidence indicating continuous symptomatology 
for the lumbar spine or either knee.  McManaway v. West, 13 
Vet. App. 60, 66 (1999).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the well reasoned VA medical opinions of record.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, the Board finds, the preponderance of the evidence 
is against the claims and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 
F.3d 1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Initial Rating for Pes Planus

The record shows that the RO granted service connection for 
bilateral pes planus in September 2002 with December 31, 2001 
the effective date for service connection and the initial 
noncompensable (0 percent) evaluation.  Thereafter, the Board 
increased the initial evaluation for the entire period to 10 
percent. 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  Further, "staged ratings" which are separate 
percentage evaluations for separate periods may be assigned 
on a facts found basis.  38 C.F.R. §§ 3.400, 4.2.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  The diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997).

The rating scheme for pes planus provides a 10 percent rating 
for moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of feet. A 30 percent rating is warranted for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities. A 50 percent rating is warranted 
for pronounced bilateral pes planus; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The VA examiner in August 2002 reported the veteran 
complained of foot pain after standing for an hour or walking 
for 30 minutes.  The examiner stated that the veteran had 
moderate pes planus of both feet.  The veteran walked without 
a limp and he had calluses overlying the second and third 
metatarsal heads bilaterally.  The feet were mildly tender to 
palpation of the arch and medial calcaneal tubercle 
bilaterally, but there was no acute or chronic swelling, 
increased heat or erythema of the feet.  The diagnosis was 
pes planus that was at best mildly symptomatic.  

A private physician reported in February 2002 that the 
veteran's flat feet made it difficult for him to walk.  In 
October 2002 the same physician reported that the veteran had 
significant bilateral pes planus with awkwardness of his 
gait.  Private treatment reports in 2003 do not refer to pes 
planus in the summary of a physical evaluation.   

The VA examiner in April 2003 noted that the claims file had 
been reviewed and that the veteran complained of aching in 
the feet, with weakness and swelling.  The veteran, a 
dentist, stated the swelling of the feet was secondary to the 
diagnosis of edema.  According to the examiner the etiology 
of the edema was not determined, although there was no 
diagnosis of congestive heart failure.  The veteran reported 
having daily flare-ups that last about 20 minutes and during 
flare-ups he had to sit down.  The examiner estimated that 
the veteran did not lose range of motion of his feet during 
flare-ups, but rests due to pain in the feet.  The X-rays 
confirmed bilateral pes planus.  The examiner reported 
flattening of the arches of the feet on weight bearing.  On 
walking, there was no inversion or eversion of the ankles or 
abnormal step off.  The Achilles' tendon remained in a 
horizontal straight position when the veteran was walking.  
It was noted that his limp/gait abnormality was related to 
his knees and not his foot problem.  There was no tenderness 
to palpation of the feet and no swelling of the feet.  The 
veteran stated that he could not do yard work in part due to 
his foot condition, and that the foot condition also partly 
affected his ability to hike and to do other outside 
activity.  The diagnosis was pes planus.

VA clinical records from July 2004 through June 2005 show the 
veteran evaluated for intractable plantar keratoses (IPKs) 
and orthopedic assessments of no pain to palpation or during 
range of motion testing of the ankle or foot joints, and no 
foot deformities.  He was being seen for diabetic preventive 
foot care.  

The VA examiner in January 2006 also reviewed the claims file 
and computerized medical record in noting the veteran's 
complaint of foot pain and calluses.  The examiner did not 
get a history of arch pain at all and the veteran denied 
swelling, warmth or redness of the feet.  He stated they were 
stiff and they tired with weight bearing activity greater 
than two hours.  There was no history of weakness, 
instability or giving way.  He was not using corrective shoes 
but instead used over the counter insoles rather than using 
the inserts VA podiatry had provided.  He walked without a 
limp.  On standing moderate pes planus and pronation on the 
left and mild pes planus and minimal pronation on the right 
foot.  There were calluses noted over the metatarasal heads 
on toes of both feet.  The toes, arches, ankle joints and 
metatarsals were nontender to palpation, and the heels and 
rest of the soles show no calluses.  There was no swelling or 
painful motion noted, and active and passive motion of the 
ankle was reported as normal bilaterally.  The veteran could 
flex and extend the toes against resistance with normal 
strength and the same was true with dorsiflexion and plantar 
flexion of the ankles.  

The examiner stated there was no edema or instability or 
weakness and no evidence of painful motion.  There was no 
unusual shoe wear noted and this thin skin was consistent 
with age.  The examiner stated there was no abnormality in 
posture with any movement.  The Achilles tendon alignment was 
10 degrees of valgus on the left and 5 degrees on the right, 
correctable by manipulation.  There was no pain on 
manipulation, and no forefoot or midfoot malalignment.  
Sensation was intact to light touch and no hallux valgus was 
noted.  The examiner stated there was no evidence on 
examination that pes planus caused pain that affects the 
function and movement of either foot.  There was no evidence 
pes planus caused any limitation in the veteran's ability to 
perform the normal working movements of the feet.  His 
strength, excursion, speed and coordination were normal for 
his age.  His endurance was limited by pain related to 
calluses but no pain along the arches or other pain due to 
pes planus.  There was no functional loss due to pes planus 
by history or examination as he could rise up on the toes 
repeatedly without evidence of pain.  

The examiner stated there was no evidence of foot disuse, 
weakened movement of feet or evidence of excess fatigability, 
incoordination or any impaired ability to execute movements 
smoothly by the feet.  There was no evidence of pain on 
movement, swelling, atrophy or disuse of the feet.  The 
examiner stated that hammertoes were not related to pes 
planus, and that degenerative changes in the feet on X-ray 
were not related to pes planus.  In summary, the examiner 
stated the veteran did not describe symptoms related to pes 
planus and the IPKs were not due to pes planus.  
Manifestations were pes planus and pronation but there was no 
tenderness due to pes planus.  The examiner noted the veteran 
had not been getting podiatric care for his pes planus and 
that he had no alteration of gait due to pes planus.  The 
diagnosis was pes planus, moderate on the left and mild on 
the right.    

A VA podiatry consultant reported in January 2006 that the 
veteran had a bilateral flexible flatfoot condition and he 
did not complain of discomfort on palpation of the posterior 
tibial tendons.  On range of motion testing of the ankles and 
subtalar joints he complained of pain in the area of the left 
lateral malleolus on dorsiflexion against resistance.  He was 
also molded for semi rigid orthotics.  The podiatrist did not 
believe the IPKs were the result of the flatfoot condition 
but more likely the depressed metatarsal arch and diminished 
plantar fat pad often seen in patients the veteran's age.  

A VA orthopedic report dated in March 2006 was directed to 
the veteran's knees but it noted bilateral pes planus, 
moderate hallux valgus and dependent rubor of the feet.  The 
report noted the veteran he did have some heel valgus and 
pronation of the feet with very little arch.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that on a facts found 
basis an initial evaluation of 10 percent for the bilateral 
disability is warranted for the period prior to January 3, 
2006.  The disability overall, appears to reflect no more 
impairment than the corresponding percentage evaluation under 
Code 5276 of 10 percent would contemplate.  The rating scheme 
does not require a mechanical application of the schedular 
criteria.  Here, applying the rating schedule liberally 
results in a 10 percent evaluation for a symptomatic disorder 
that is manifested by pain and objective findings of 
tenderness that the Board equates with pain on manipulation 
of the feet.  The criteria are not clearly collective so what 
the examiners characterize as no more than moderate pes 
planus would be an appropriate basis for the 10 percent 
rating.  Furthermore, the Board cannot base an evaluation of 
pes planus on unrelated factors such as the IPKs, 
degenerative arthritis or hammertoes which have not been 
associated with pes planus.  38 C.F.R. § 4.14.

However, the Board observes the examination in January 2006 
did confirm pes planus manifested by pronation which is a 
"marked deformity" with the recent podiatry consultant 
reporting discomfort on palpation of the posterior tibial 
tendons and soreness and tenderness over the arches of both 
feet with palpation.  The veteran was molded for orthotics 
and pronation was noted again in March 2006.  
Thus, the record viewed liberally supports a conclusion that 
the veteran's pes planus disorder is more nearly approximated 
with a 30 percent evaluation from January 2006 in view of the 
objective findings on the recent comprehensive examination.  
However, the VA examiner in January 2006 stated there was no 
evidence on examination that pes planus caused pain that 
affects the function and movement of either foot noting there 
was no evidence of foot disuse, weakened movement of feet or 
evidence of excess fatigability, incoordination or any 
impaired ability to execute movements smoothly by the feet.  
An earlier examiner estimated that the veteran did not lose 
range of motion of his feet during flare-ups.  This 
information weighs against a higher evaluation applying the 
criteria in 38 C.F.R. § 4.40 and 4.45.  Furthermore, for a 50 
percent rating, the objective findings must more nearly 
approximate those in the rating criteria, which must be 
applied in the rating evaluation.  Drosky v. Brown, 10 Vet 
App. 251 (1997).  Here, the record clearly does not show the 
50 percent evaluation being more nearly approximated.  For 
example, there is no indication from the evaluation reports 
that he manifests marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the pes planus disability have 
required, for example, frequent hospitalization or has been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  Indeed, the VA examiners noted recently that the 
pes planus manifestations show little functional impairment 
of the feet.  The percentage evaluation recognizes an 
appreciable impairment and functional limitation.  The VA 
examiners have characterized the manifestations as producing 
interference with function as no more than moderate, and 
overall none have described the pes planus manifestations in 
a manner that rendered impracticable the application of the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a disability of the 
lumbar spine is denied.

Entitlement to an initial rating of 30 percent for bilateral 
pes planus is granted from January 3, 2006, subject to the 
regulations governing the payment of monetary awards.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


